Citation Nr: 0007984	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1950 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's application 
to reopen his claim for service connection for a low back 
disorder.  


FINDINGS OF FACT

1.  An unappealed April 1959 RO decision denied the veteran's 
application to reopen his previously denied claim for service 
connection for a low back disorder.

2.  The evidence associated with the claims file subsequent 
to the April 1959 rating decision does not demonstrate that a 
low back disorder was incurred in or aggravated by service, 
or otherwise establish any material fact which was not 
already of record at the time of the RO's April 1959 rating 
decision.


CONCLUSIONS OF LAW

1.  An unappealed April 1959 RO decision which declined to 
reopen the veteran's claim for service connection for a low 
back disorder is final.  38 U.S.C. § 4005; VA Regulation 
1008; effective January 1, 1959 to May 28, 1959; 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The evidence received since the April 1959 rating 
decision is not new and material; thus, the claim for service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Claims 
involving combat related injuries may have a relaxed 
evidentiary requirement with respect to the issue of service 
incurrence or aggravation.  Under 38 U.S.C.A. § 1154(b), 
satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as satisfactory proof 
of service connection if consistent with the circumstances 
and conditions of such service even though there is no 
official record of such incurrence.  See 38 C.F.R. § 3.304(d) 
(1999).  In the instant case, it has been acknowledged that 
the veteran injured his back while lifting ammunition into a 
ship's magazine while serving as a Navy gunnery mate in the 
waters off Korea during the Korean War.  

In this case, the veteran urges that inservice injury to his 
back resulted in a chronic back condition for which service 
connection is in order.  The RO denied the veteran's claim of 
entitlement to service connection for a low back disorder in 
an April 1959 rating decision.  That decision was based on a 
finding that the veteran had an acute injury in service as 
previously noted, but that the injury did not result in a 
chronic condition.  The RO found that post service medical 
records suggested intercurrent on-the-job injury to the back.  
The RO indicated that there were no new and material facts 
that had been presented since November 1957, the first rating 
decision that denied the claim for a back disorder.  

The veteran was notified of the April 1959 decision and of 
his appellate rights that same month but failed to seek 
appellate review within one year of notification.  Therefore, 
that decision is final and is not subject to revision upon 
the same factual basis.  See 38 U.S.C. § 4005; VA Regulation 
1008; effective January 1, 1959 to May 28, 1959; 38 U.S.C.A. 
§ 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (1999).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

The veteran filed a claim in December 1994 requesting that 
his claim for service connection for a low back disorder be 
reopened.  The RO decision rendered in August 1995 found that 
no new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a low back 
disorder.  

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

In the instant case, the April 1959 rating decision which 
declined to reopen the veteran's claim for service connection 
for a low back disorder is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical records; two written statements 
from L. O. Simenstad, M.D., dated in November 1957 and 
February 1959, (the former of which was associated with the 
1957 denial), an affidavit from the veteran, and lay 
statements from [redacted], [redacted], and [redacted],
all dated in March 1959.  Mssrs. [redacted] and [redacted] 
attested to the veteran's back trouble since service, while 
Mr. [redacted], president of Champion Aircraft, indicated that the 
veteran came to work at Champion Aircraft in November 1954 
and that he suffered injury to the back in January 1956.  Mr. 
[redacted] reported that the veteran indicated that the 1956 
injury was actually a reinjury of an inservice back injury.  
Thus, the evidence that must be considered in determining 
whether the claim may be reopened based on new and material 
evidence is that added to the record since the April 1959 
rating decision.

Since that rating decision, the following evidence has been 
added to the file: written statements from the veteran along 
with hearing testimony from the veteran detailing the 
inservice injury and referring to a recurrent low back 
condition since service; statements from [redacted]
dated in March 1995 and January 1995; a statement from John 
O. Simenstad, M.D. dated in February 1995; a statement from 
Neil Palm, M.D., dated in January 1994; a response from the 
office of Irving Lerner, M.D., copies of medical records from 
L. O. Simenstad, M.D., dated from October 1957 to June 1961; 
records from the Minnesota Industrial Commission received in 
April 1997; and a report of VA examination dated in May 1997.  

The Board notes that the evidence added to the file since the 
April 1959 decision, in general, bears directly and 
substantially upon the specific matter under consideration, 
and is generally probative of the issue at hand.  See Cox v. 
Brown, 5 Vet. App. at 98.  However, much of the evidence is 
duplicative of that already of record, and as such is not 
actually "new," since the last final decision.  See Struck 
v. Brown, 9 Vet. App. at 151.  Evidence which is, in fact, 
not new includes copies of the 1957 and 1959 letters from Dr. 
Simenstad which were contained in his medical reports 
mentioned earlier.  

The remaining newly associated evidence must be reviewed to 
determine whether it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d at 1359, also see 38 C.F.R. 
§ 3.156(a).  The Board finds that none of the evidence, 
however, is so significant.  

As the veteran and his representative pointed out at the 
February 1996 personal hearing, new evidence is presumed 
credible solely for the purpose of determining whether a 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
513.  With regard to the veteran's testimony and written 
statements, along with the statements from [redacted], 
these detail the already acknowledged history of inservice 
injury followed by a series of intercurrent on-the-job 
injuries.  The Board does not find this evidence to be 
significant in tending to establish whether the inservice 
injury led to a present disorder, since these general facts 
were of record at the time of the 1959 denial.  

The statement from John O. Simenstad, M.D., indicates that 
this doctor is the son of the aforementioned L. O. Simenstad, 
M.D., who treated the veteran for a back condition from a few 
years after service through the 1960's.  The younger doctor 
essentially conducted a review of his clinic's files and 
reported to the veteran that he had seen the elder Dr. 
Simenstad beginning in 1957.  The younger doctor essentially 
reported the information contained in the 1957 and 1959 
letters already of record, including information about a 
referral to a Dr. Lannin as well as a report by the veteran 
in October 1957 that he first injured his back two and a half 
years earlier, but also a report that the veteran indicated 
that the injury stemmed from an inservice incident.  

The Board finds this report to be new but not material, as it 
is not so significant as to require consideration in order to 
fairly decide the merits of the claim.  The younger Dr. 
Simenstad's letter refers to facts that have essentially 
already been established and that were rejected by the RO in 
1959.  The Board emphasizes that it is not now currently 
reviewing the records on the merits, but rather is 
determining whether they tend to establish facts that are not 
already known.  In this case, the letter is not material.  

Further, the note from Dr. Palm indicating that he had no 
information about the veteran is certainly not significant 
enough to require consideration to decide the case on the 
merits, nor is the response from Irving Lerner, M.D., 
indicating that that office had no records of the veteran.  
Similarly, records from the Minnesota Industrial Commission 
relate to disability due to a knee injury in 1991, and a 
report of VA examination dated in May 1997 contains no 
opinion that the currently diagnosed degenerative disc 
disease of the lumbosacral spine is related to inservice 
injury.  Thus, none of these are so significant as to require 
reconsideration of this claim on the merits.  

The copies of medical records from L. O. Simenstad, M.D., 
dated from October 1957 to June 1961, include some treatment 
notes not already of record.  These show that the veteran was 
seen in 1960 and 1961 several times for back pain.  Also 
included in these records were two referral reports from the 
aforementioned Donald R. Lannin, M.D., dated in 1958, as well 
as a referral report from Vernon Smith, M.D., dated in 
November 1959.  The letters from Dr. Lannin refers to the on-
the -job back injury.  The documents from Dr. Smith indicate 
treatment in 1959 with a recorded history from the veteran of 
inservice injury followed by intercurrent reinjury.  These 
records are not significant enough to require consideration 
to decide the case on the merits, as they also tend to 
establish fact that are already of record.  

Finally, several of the doctors cited in the decision have 
not offered an opinion regarding in-service incurrence or 
aggravation but have stated that the veteran had indicated 
his belief that his problems were incurred in service.  In 
that regard, the Board notes that the veteran's statements 
have already been considered and adds that evidence which is 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner as is the case here, does 
not constitute competent medical evidence of a nexus between 
the veteran's inservice injury and service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, this evidence is, 
in this regard, cumulative rather than new.  

In sum, the evidence added since the April 1959 final 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Having reviewed the entirety of the evidence 
submitted in conjunction with the attempt to reopen the claim 
for service connection for a low back disorder, the Board 
finds, as set forth above, that new and material evidence has 
not been submitted.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for this disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  Such 
evidence may be submitted to the RO at any time.  


ORDER

As no new and material evidence has been submitted to reopen 
the claim of service connection for a low back disorder, this 
appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

